Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-7 received on 10/28/2019 have been examined, of which claims 1 and 7 are independent.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data selection unit”, “illumination unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3 is objected to because of the following informalities:  
Claim 3 recites “the approaching –location data to be transmitted by the illumination”, which appears to be typographical error based on claim 1. The examiner suggests to amend “the approaching –location data to be transmitted by the illumination unit”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2014/0357261) in view of Moriwaki et al. (US 2017/0078019) 

 Regarding claim 1, Chiu teaches a communication apparatus (broadcast terminal in broadcast service system, fig 1-2) installed in a transportation vehicle (broadcast service system is implemented via broadcast terminals installed on public transit vehicles, Para 35) and configured to transmit data to a terminal existing in the transportation vehicle (broadcast terminal broadcasts messages to a mobile terminal of a passenger who travels on the public transportation vehicle within which the broadcast terminal is installed, para 35), the communication apparatus (broadcast terminal, fig 1-2) comprising: 
a data selection unit (second positioning module 212 and intelligent control module 214, fig 2, 5a-5b, para 60, 91) which, in operation, acquires location information associated with the transportation vehicle being traveling in which the terminal exists (broadcast terminal obtains and computes present position and speed of the public transportation vehicle, para 91, fig 5a; second positioning module 212 obtains geographical position of the broadcast terminal, Para 58), and, based on the location information, selects approaching-location data related to a location ahead of a current location of the transportation vehicle in a traveling direction from a plurality of pieces of data related to a location (second positioning module 212 obtains geographical position of broadcast terminal and calculates and proves speed information of the public transportation vehicle, Para 58; for example, when a direct train has just left grand central station and ; and 
an illumination unit (signal transmission module 211 of broadcast terminal 210, fig 2, para 60) which, in operation, transmits, a signal including the approaching-location data (the signal transmission module 211 of broadcast terminal 210 to automatically broadcast messages related to the public transportation vehicle or system, and/or to automatically send a calling point identifier when arriving at a calling point or in advance of arriving at a calling point, para 60).

Chiu teaches the system for personalized broadcast service on public transport, where the broadcast terminal broadcasts information including position, speed, destination and time to destination, an illumination unit to the mobile terminal, which displays the information to the passenger. Chiu further describes one option of broadcast terminal sending signal via audio frequency to the mobile terminal, and the mobile terminal displays the information. The reference does not teach the signal being transmitted as modulated light signal. 

However, Moriwaki teaches an illumination unit (unique information transmitter 123 in light apparatus L1, fig 1, 4) which, in operation, transmits, as a modulated light signal, a signal including the approaching-location data (Unique information transmitter 123 transmits unique information generated by unique 

 Regarding claim 7, Chiu teaches a communication method (method for implementing broadcast service, abstract, fig 1-2) for transmitting data from an illumination unit installed in a transportation vehicle to a terminal existing in the transportation vehicle (broadcast terminal broadcasts messages to a mobile terminal of a passenger who travels on the public transportation vehicle within which the broadcast terminal is installed, para 35; signal transmission module 211 of broadcast terminal 210 transmits information, fig 2, para 60), the method comprising: 
acquiring location information associated with the transportation vehicle being traveling in which the terminal exists (broadcast terminal obtains and computes present position and speed of the public transportation vehicle, para 91, fig 5a; second positioning module 212 obtains geographical position of the broadcast terminal, Para 58) and, based on the location information, selecting approaching-location data related to a location ahead of a current location of the transportation vehicle in a traveling direction from a plurality of pieces of data related to a location (second positioning module 212 obtains geographical position of broadcast terminal and calculates and proves speed information of the public transportation vehicle, Para 58; for example, when a direct train has just left grand central station and heading to D.C. station, the intelligent control module causes signal transmission module to broadcast message to inform the passengers that DC is next calling point or destination and the expected travel time is 3 hours, para 60); and 
transmitting, a signal including the approaching-location data (the signal transmission module 211 of broadcast terminal 210 to automatically broadcast messages related to the public transportation vehicle or system, and/or to automatically send a calling point identifier when arriving at a calling point or in advance of arriving at a calling point, para 60).

Chiu teaches the system for personalized broadcast service on public transport, where the broadcast terminal broadcasts information including position, speed, destination and time to destination, an illumination unit to the mobile terminal, which displays the information to the passenger. Chiu further describes one option of broadcast terminal sending signal via audio frequency to the mobile terminal, and the mobile terminal displays the information. The reference does not teach the signal being transmitted as modulated light signal. 

transmitting, as a modulated light signal, a signal including the approaching-location data (unique information transmitter 123 in light apparatus L1, fig 1, 4; Unique information transmitter 123 transmits unique information generated by unique information generator 122 to terminal 20 by visible light communication, para 82; where the Unique information generator 122 generates unique information which is unique to bus 10 traveling along a route and specific to the position of bus 10, para 78). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine personalized broadcast service in public transport vehicle as taught by Chiu with transmission of location information as modulated light signal as taught by Moriwaki for the benefit of appropriately presenting alighting information to a passenger as taught by Moriwaki in para 8.

 Regarding claim 2, Chiu further teaches the data selection unit (second positioning module 212 and intelligent control module 214, fig 2, 5a-5b, para 60, 91) further acquires time information including information indicating a current time, and, based on the location information and the time information, selects approaching-location data associated with a time zone following the current time (automatically broadcast messages related to the public transportation vehicle or system, and/or to automatically send a calling point identifier when arriving at a calling point or in advance of arriving at a calling point. For example, when a direct train has just left New York City Grand Central station and heading to Washington, D.C. Metro Station, the intelligent control module 214 causes the signal transmission . Also, the mobile terminal is also in the transport vehicle, which includes further calculations for speed and expected arrival time based on current time as shown in fig 5a and described in para 69, 71 and 74.  

 Regarding claim 3, Chiu further teaches wherein the data selection unit (second positioning module 212 and intelligent control module 214, fig 2, 5a-5b, para 60, 91) determines, depending on an installation location of each illumination unit in the transportation vehicle, the approaching-location data to be transmitted by the illumination (the signals between broadcast terminal 210 and mobile device 220 may be used for estimating the speed and position of the public transportation vehicle either by using the Doppler effect or by triangulating the signals using multiple broadcast terminal 210, para 58; this indicates that the calculation of speed and position is dependent on the location of the mobile terminal).

Regarding claim 4, Chiu further teaches wherein the data selection unit incorporates, into the approaching-location data to be transmitted by each illumination unit, information for identifying a radio base station associated with the illumination unit (signal transmission unit of broadcast terminal transmits information related to public transportation vehicle and/or calling points en-route including at least a calling point identifier, para 37; where the information message 

 Regarding claim 5, Chiu fails to teach, but Moriwaki teaches wherein the plurality of pieces of data related to the location are each data for causing an advertisement related to the location to be displayed on a display of a terminal that receives the signal including the approaching-location data (receive bus stop at which user is to alight from bus and transmit special offer information to terminal, step s404, fig 16; special offer information includes advertisement information for a shop whose nearest bus stop is a bus stop at which user is to alight from the bus, para 149, fig 17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine personalized broadcast service in public transport vehicle as taught by Chiu with transmission of location information as modulated light signal as taught by Moriwaki for the benefit of appropriately presenting alighting information to a passenger as taught by Moriwaki in para 8.

 Regarding claim 6, Chiu fails to teach, but Moriwaki teaches wherein the illumination unit (unique information transmitter 123 in light apparatus L1, fig 1, 4) is an illumination apparatus configured to transmit the modulated light signal using a visible light (Unique information transmitter 123 transmits unique . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine personalized broadcast service in public transport vehicle as taught by Chiu with transmission of location information as modulated light signal as taught by Moriwaki for the benefit of appropriately presenting alighting information to a passenger as taught by Moriwaki in para 8.

Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin Chiu (US 20070297395): A method for automatically refreshing a screen on a display panel of a telephone based on a function change, abstract; fig 5 shows location based information display update. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/12/2021